—Final decree, Surrogate’s Court, New York County (Eve Preminger, S.), entered August 26, 1998, which, upon the prior denial as untimely of obj ectants-appellants’ motion to modify the reports of the Referee and confirmation of said reports, inter alia, settled the account of the co-executors, unanimously affirmed, with costs.
The Surrogate properly denied as untimely objectants’ motion to modify the Referee’s report inasmuch as their motion was made some 11 months, and, accordingly, not within the statutorily allotted 60 days, after “service of notice of the filing of the report” (SCPA 506 [4]). Moreover, even if objectants’ motion had not been time-barred, it would have been properly denied on the merits. The co-executors’ delay in liquidating the estate’s real estate asset was justified in light of the numerous complications involved in its sale, including the presence of several SRO tenants upon the premises, and in light of the circumstance that advance distributions were made to object-ants in excess of the amounts to which they were entitled under the subject will. We have considered and rejected objectants’ remaining arguments. Concur — Nardelli, J. P., Williams, Wallach, Lerner and Andrias, JJ.